Citation Nr: 0921438	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kurt P. Leffler, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had military service with the Army National Guard 
from June 1967 to September 1971, with periods of active duty 
for training (ACDUTRA) from September 1967 to January 1968, 
and in August 1968, August 1969, July and August 1970, and 
July and August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2005 and June 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The Board affirmed the RO's denial of the Veteran's claims in 
an August 2007 decision.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2009, the Veteran and 
the Secretary of VA (the parties) filed a Joint Motion for 
Remand (Joint Motion), which the Court granted in an Order 
issued the same month.  The Joint Motion moved for the Court 
to vacate and remand the August 2007 Board decision as the 
parties concluded that a new VA examination was necessary in 
order to determine the etiology of the Veteran's diabetes 
mellitus.  Additionally, as the parties concluded that the 
remaining issues of entitlement to service connection for 
coronary artery disease and hypertension and entitlement to a 
TDIU were inextricably intertwined with the Veteran's claim 
of entitlement to service connection for diabetes mellitus, 
such claims were also to be remanded.  

In an August 2006 statement, the Veteran requested a Board 
hearing at the RO.  In April 2007, the Board remanded this 
case to the RO to in order afford the Veteran his requested 
hearing.  However, he withdrew his hearing request in a May 
2007 written statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

As concluded by the parties in the Joint Motion, a remand is 
necessary in order to afford the Veteran a VA examination in 
order to determine the etiology of his diabetes mellitus.  As 
the parties observed, the Board concluded in the August 2007 
decision that the Veteran's diabetes mellitus was noted just 
prior to his entry into ACDUTRA in July 1971 and conceded 
that he received in-service treatment for such condition.  It 
was observed that the December 2004 VA examination upon which 
the Board relied found that the Veteran was first diagnosed 
with diabetes mellitus during service and the examiner stated 
that it did not appear likely that his service-incurred 
stress caused such condition.  The parties found, however, 
that the December 2004 VA examiner did not consider whether 
the Veteran's in-service stress aggravated his diabetes 
mellitus.  Therefore, a remand is necessary in order to 
afford the Veteran a VA examination in order to determine the 
etiology of his diabetes mellitus, specifically whether such 
disorder was aggravated by his military service. 

Pertinent to the remaining issues on appeal, as the parties 
found that the outcome of the Veteran's diabetes mellitus 
claim could impact his pending claims for service connection 
for coronary artery disease and hypertension as well as his 
claim for a TDIU, such claims are inextricably intertwined.  
Therefore, before the issues relevant to coronary artery 
disease, hypertension, and a TDIU can be addressed on appeal, 
the Veteran's diabetes mellitus claim must be addressed.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board 
consideration of the merits of the Veteran's claims for 
service connection for coronary artery disease and 
hypertension as well as his claim for a TDIU is deferred 
pending the adjudication of his diabetes mellitus claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his diagnosed diabetes 
mellitus.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
Thereafter, the examiner should offer 
an opinion on the following questions:

Based on a review of the records, did 
diabetes mellitus preexist the 
Veteran's entry into ACDUTRA in July 
1971?  

If so, did the Veteran's preexisting 
diabetes mellitus undergo an increase 
in the underlying pathology during 
service, i.e., was aggravated during 
service, to include whether diabetes 
mellitus was aggravated by his in-
service stress?

If there was an increase in severity of 
the Veteran's diabetes mellitus during 
service, was that increase due to the 
natural progress of the disease, or was 
it above and beyond the natural 
progression?

All opinions expressed should be 
accompanied by supporting rationale.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated.  If the 
claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



